Citation Nr: 1001036	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fracture, mandible, temporomandibular dysfunction.



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to 
June 1977 and from May 1982 to December 1986.  In November 
2007, the Department of Veterans Affairs (VA) determined that 
his period of service from May 1982 to December 1986 was 
dishonorable.  Therefore, the character of discharge of the 
Veteran's second period of service is a bar to VA 
compensation benefits based on that period.  See 38 C.F.R. § 
3.12(a) (2009).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
VA Regional Office (RO) in St. Petersburg, Florida.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right leg disability and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left leg disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied 
entitlement to service connection for right and left ankle 
disabilities and fracture, mandible, temporomandibular 
dysfunction.  The Veteran was notified of the decision and of 
his appellate rights in January 1994, but did not file an 
appeal.

2.  The evidence received subsequent to the December 1993 RO 
rating decision is not duplicative or cumulative of evidence 
previously of record; however, it does not relate to an 
unestablished fact necessary to substantiate the claims or 
raise a reasonable possibility of substantiating the 
Veteran's claims of entitlement to service connection for a 
right ankle disability, a left ankle disability, or fracture, 
mandible, temporomandibular dysfunction.


CONCLUSIONS OF LAW

1.  The RO's December 1993 decision denying entitlement to 
service connection for right and left ankle disabilities and 
fracture, mandible, temporomandibular dysfunction is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (2009).

2.  The evidence received since the December 1993 RO rating 
decision is not new and material, and the claims of 
entitlement to service connection for right and left ankle 
disabilities and fracture, mandible, temporomandibular 
dysfunction are not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims, of the appellant's and VA's respective duties for 
obtaining evidence, and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The notice letter included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the appellant of the information and evidence needed to 
substantiate his claims.  All identified and available 
records were secured.  Since no new and material evidence has 
been received, a VA medical opinion is not required.

II.  Applications to Reopen

In a December 1993 RO rating decision, the Veteran was denied 
entitlement to service connection for right and left ankle 
disabilities and fracture, mandible, temporomandibular 
dysfunction on the basis that there was no evidence 
associating the Veteran's current conditions with the 
Veteran's active service.  At the time of the December 1993 
RO rating decision the pertinent evidence of record included 
the Veteran's available service treatment records, and the 
report of a VA Compensation and Pension (C&P) exam, dated in 
February 1993.

The December 1993 decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen his claims of 
entitlement to service connection for right and left ankle 
disabilities and fracture, mandible, temporomandibular 
dysfunction in February 2007.  The pertinent evidence 
received subsequent to the December 1993 RO rating decision 
includes VA treatment records dated December 1995 to April 
2004, and records of medical treatment from the Florida 
Department of Corrections.  The Veteran's VA and Florida 
Department of Corrections treatment records reveal that the 
Veteran is diagnosed with a right ankle osteochondral lesion; 
however, they do not reveal any evidence that the Veteran's 
right ankle disability, left ankle disability, and/or 
fracture, mandible, temporomandibular dysfunction may be 
related to the Veteran's active service.  As such, the Board 
finds that the evidence submitted since December 1993 RO 
rating decision is new in that it was not associated with the 
claims folder prior to the December 1993 RO rating decision.  
However, the Board finds that the evidence is not material 
because it does not, at any point, associate any of the 
Veteran's claimed conditions with the Veteran's active 
service.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claims of entitlement 
to service connection for right and left ankle disabilities 
and fracture, mandible, temporomandibular dysfunction has not 
been received, and therefore the appeals must be denied.  As 
the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for a right ankle disability.  
The application to reopen that claim is denied.

New and material evidence has not been received to reopen a 
claim for service connection for a left ankle disability.  
The application to reopen that claim is denied.

New and material evidence has not been received to reopen a 
claim for service connection for fracture, mandible, 
temporomandibular dysfunction.  The application to reopen 
that claim is denied.


REMAND

The Veteran seeks to reopen claims of entitlement to service 
connection for right and left leg disabilities.

The record shows that the RO, in a December 1993 rating 
decision, denied service connection for right and left leg 
disabilities finding that there was no evidence indicating 
that either condition is related to the Veteran's active 
service.  During the course of this appeal, the Veteran was 
not provided a notice letter informing him of the bases for 
the prior denial and the evidence needed to reopen these 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
such, these issues must, unfortunately, be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the Veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the Veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter must also state the basis of 
the prior denials (December 1993) and 
indicate what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  Thereafter, the AMC should adjudicate 
the Veteran's claims.  If the benefits 
sought on appeal are not granted, the AMC 
should issue a supplemental statement of 
the case and provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


